Opinion by
Head, J.,
The action was a scire facias sur municipal lien. The learned court below made absolute a rule for a judgment for want of a sufficient affidavit of defense and the defendant appeals.
The affidavit contains no averments that raise any issue of fact. Taken as a whole, it amounts to what would have been a demurrer under the old practice. It raises three questions of law for disposition by the court. It asserts in the first place, that the action of 27th June, 1913, P. L. 582, is an unconstitutional and invalid attempt at legislation. It was under the authority of this statute the ordinance providing for the work done by the city was enacted. It next affirms that under the rules of the court of common pleas of Blair County regulating the practice in that court, the record was not sufficient (to support a judgment because there was not attached to the lien a copy of the ordinance under which the work | was done. Third, it alleges there was no legal authority in the city to assess the defendant’s property with any proportion of the cost of paving the street on which it abuts at crossings and intersecting streets. The opinion filed by his honor, Judge Baldrige, when the rule was made absolute, we think sufficiently answers each and every one of these contentions and it would be profitless for us to restate the reasons advanced by him for his conclusion or to attempt to further elaborate them. We are all of the opinion they clearly pointed out the insuf*487ficiency of the affidavit of defense and leave to the defendant no just ground for complaint.
The assignments of error are overruled. Judgment affirmed.